              Case 3:20-cv-00154-DB Document 1 Filed 06/01/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

 KYLEE M. PAUGH                                    §
                                                   §
          Plaintiff,                               §
                                                   §
 v.                                                § CIVIL ACTION NO. 3:20-cv-154
                                                   §
 LOCKHEED MARTIN CORPORATION,                      §
                                                   §
          Defendant.                               §

                                     NOTICE OF REMOVAL

         Lockheed Martin (“Defendant”) notifies the Court, pursuant to 28 U.S.C. §§ 1441 and

1446(a), of the removal of the action styled Kylee M. Paugh v. Lockheed Martin Corporation,

Cause No. 2020-DCV-1386, filed in the 327th Judicial District Court of El Paso County, Texas

(the “State Court Action”).

         Defendant removes this case on the ground of the Court’s original diversity jurisdiction of

civil actions where the matter in controversy exceeds the sum or value of $75,000.00, exclusive of

interest and costs, and is between citizens of different States, 28 U.S.C.§§ 1332(a)(1), 1441(a), and

on the grounds of federal question jurisdiction, 28 U.S.C. § 1331, and states as follows:

         1.      Plaintiff filed the State Court Action on April 23, 2020. Plaintiff served Defendant

with citation and a copy of Plaintiff’s Original Petition (the “Petition”) on May 5, 2020, so this

removal is timely. See 28 U.S.C. § 1446(b); Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc.,

526 U.S. 344, 347 (1999).

         2.      In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

in the State Court Action have been indexed and are attached to this Notice of Removal as shown

below:




NOTICE OF REMOVAL – Page 1
            Case 3:20-cv-00154-DB Document 1 Filed 06/01/20 Page 2 of 4




               Exhibit A       An index of documents filed in the State Court Action and a copy of
                               each document filed in the State Court Action.

               Exhibit B       A copy of the docket sheet in the State Court Action.

       3.      Plaintiff in the State Court Action avers that she resides in the State of Ohio. See

Petition ¶ 3. On information and belief, Defendant asserts that Plaintiff was at the time of filing of

the Petition in the State Court Action, and is now, a citizen of the State of Ohio. Defendant was at

the time of filing of the Petition, and is now, a corporation organized and chartered under the laws

of the State of Maryland with its principal place of business in Bethesda, Maryland. Thus,

Defendant is a citizen of the State of Maryland and there is complete diversity of citizenship

between Plaintiff and Defendant. 28 U.S.C. §§ 1332(c)(1), 1441(b).

       4.      The amount in controversy exceeds $75,000.00, exclusive of interest and costs.

Plaintiff’s Petition in the State Court Action alleges Defendant violated Title VII of the Civil

Rights Act of 1964, as amended (“Title VII”), and Chapter 21 of the Texas Labor Code. See

Petition ¶ 5. Plaintiff seeks lost wages, back pay, front pay, lost benefits, compensatory damages,

punitive damages, and attorneys’ fees. See Petition ¶ Prayer for Relief. Based on Plaintiff’s

allegations and request for damages, it is facially apparent that the amount in controversy exceeds

$75,000.00, exclusive of interest and costs. See Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335

(5th Cir. 1995).

       5.      Accordingly, this case is one over which this Court has original jurisdiction

pursuant to 28 U.S.C. § 1332(a)(1) and is one that may be removed to this Court pursuant to

28 U.S.C. § 1441(a) and (b) inasmuch as this is a civil action brought in a state court over which

this Court has original jurisdiction, in which the amount in controversy exceeds $75,000.00,

exclusive of interest and costs, and there is complete diversity of citizenship between the parties.




NOTICE OF REMOVAL – Page 2
              Case 3:20-cv-00154-DB Document 1 Filed 06/01/20 Page 3 of 4




       6.       In addition, Plaintiff expressly asserts a claim in the Petition under Title VII. See

Petition ¶ 5. This claim gives this Court original jurisdiction over this cause under 28 U.S.C.

§ 1331, because the Title VII claim arises under the Constitution, laws, or treaties of the United

States and thus presents a federal question.

       7.       Any state-law claims asserted in the Petition are removed as part of the case as a

whole and may be removed and retained by the Court pursuant to the Court’s supplemental

jurisdiction. 28 U.S.C. § 1367; see City of Chicago v. International College of Surgeons, 118 S. Ct.

523, 529-30 (1997).

       8.       The factual allegations made in this pleading will be supported by affidavit or other

summary-judgment-type evidence should the Court so request. See, e.g., Allen v. R&H Oil & Gas

Co., 63 F.3d 1326, 1336 (5th Cir. 1995) (facts supporting removal ordinarily should be set out in

the removal petition and the Court can later require summary-judgment-type evidence should

questions about jurisdiction remain); Burden v. General Dynamics Corp., 60 F.3d 213, 217 (5th

Cir. 1995).

       9.       This action may be removed to the United States District Court for the Western

District of Texas, El Paso Division, because the action is pending in El Paso County, Texas, which

is within the El Paso Division. See 28 U.S.C. §§ 124(d)(3), 1446(a).

       10.      Defendant will give written notice of the filing of this Notice to Plaintiff and will

file a copy of this Notice with the Clerk of the state court pursuant to 28 U.S.C. § 1446(d).

       11.      Defendant therefore removes the State Court Action to this Court and requests that

the Court issue any orders necessary to stay proceedings in the State Court Action and assume

jurisdiction over this action for all purposes.

       Dated: June 1, 2020.




NOTICE OF REMOVAL – Page 3
            Case 3:20-cv-00154-DB Document 1 Filed 06/01/20 Page 4 of 4




                                              Respectfully submitted,

                                              /s/Anthony J. Campiti
                                              Micah R. Prude
                                                 State Bar No. 24051216
                                              Anthony J. Campiti
                                                 State Bar No. 000798092
                                              Catherine Barbaree
                                                 State Bar No. 24098962

                                              THOMPSON & KNIGHT LLP
                                              One Arts Plaza
                                              1722 Routh Street, Suite 1500
                                              Dallas, Texas 75201
                                              Telephone: (214) 969-1700
                                              Facsimile: (214) 969-1751
                                              E-mail: micah.prude@tklaw.com
                                              E-mail: tony.campiti@tklaw.com
                                              E-mail: catherine.barbaree@tklaw.com

                                              ATTORNEYS FOR DEFENDANT

                                 CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing was served on Plaintiffs’ counsel of

record by Email this 1st day of June 2020, on all counsel of record as listed below:

          Perry Pinon
          1312 Montana
          El Paso, Texas 79902
          perrypinonatty@aol.com

                                              /s/Micah R. Prude
                                              Micah R. Prude


031421.000277 23524302.1




NOTICE OF REMOVAL – Page 4
